Citation Nr: 0918112	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to April 5, 2005 
for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to December 1970.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2005 and 
February 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

Procedural history

In April 2005, the RO received the Veteran's claims of 
entitlement to service connection for diabetes mellitus, type 
II, and erectile dysfunction as secondary to diabetes 
mellitus, type II.  In a rating decision dated July 2005, the 
RO granted service connection for diabetes mellitus and 
assigned a 10 percent disability rating effective April 5, 
2005.  The RO also denied entitlement to service connection 
for erectile dysfunction.  The Veteran disagreed with the 
effective date for service connection for diabetes mellitus, 
as well as the denial of the erectile dysfunction claim.  The 
Veteran perfected his appeal by filing a timely substantive 
appeal 
[VA Form 9] in May 2006.

In August 2005, the RO received the Veteran's claim of 
entitlement to service connection for PTSD.  The claim was 
denied in a February 2006 rating decision.  The Veteran 
disagreed with the denial, and he perfected his appeal by 
filing a timely substantive appeal in February 2007.

In his May 2006 VA Form 9, the Veteran indicated that he 
wished to be scheduled for a hearing before a Veterans Law 
Judge.  On April 1, 2008, the Veteran withdrew his request 
for a hearing.  He has not since requested a personal 
hearing.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  The Veteran will be notified if further 
action on his part is required.
FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for diabetes mellitus, type II, was received on April 5, 
2005.  Service connection was granted in a July 2005 rating 
decision, which assigned an effective date of April 5, 2005.

2.  The competent and probative medical evidence does not 
show that the Veteran's currently diagnosed erectile 
dysfunction is related to his service-connected diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 5, 
2005 for the grant of service connection for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to the Veteran's service-
connected diabetes mellitus, type II, is not warranted.  
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date earlier than the 
currently assigned date of April 5, 2005 for the grant of 
service connection for diabetes mellitus, type II.  He also 
seeks entitlement to service connection for erectile 
dysfunction as secondary to his service-connected diabetes 
mellitus.  

As indicated above, the issue of entitlement to service 
connection for PTSD is being remanded to the AMC, as will be 
addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated April 2005.  Crucially, the RO informed the Veteran of 
VA's duty to assist him in the development of his claims in 
the above-referenced VCAA letter.  Specifically, the letter 
stated that VA would assist the Veteran in obtaining records 
from any Federal agency including the military, VA medical 
centers, and the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would request such records, if the Veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The 
Veteran was also advised in the VCAA letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claims.  

The April 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].  

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided Dingess notice in a letter from the 
RO dated in March 2006, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when the claims were received 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in April 2006 and in January 2007, 
following the issuance of the March 2006 letter.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as VA and private medical treatment 
records.  Additionally, the Veteran was afforded a VA 
examination in June 2005.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative who has provided evidence and 
argument on his behalf.  He declined the option of testifying 
at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
two of the issues on appeal.

1.  Entitlement to an effective date prior to April 5, 2005 
for service-connection for diabetes mellitus, type II.

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2008).

Analysis

The RO has assigned an effective date of April 5, 2005 for 
service connection for diabetes mellitus, type II, based on 
the Veteran's filing of a claim for diabetes mellitus on that 
date.  The Veteran asserts that he is entitled to an 
effective date of February 3, 2005, because a diagnosis of 
diabetes mellitus on that date constituted an informal 
service connection claim.  See the Veteran's VA Form 9 dated 
May 2006.

Based upon a complete review of the evidence of record, and 
for reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of April 5, 
2005 is the earliest effective date assignable for service 
connection for diabetes mellitus, type II, as a matter of 
law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is essentially governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. 
§ 3.400 (2008).  The Board has carefully reviewed the record 
and can identify no communication from the Veteran which may 
be considered to be a claim of entitlement to service 
connection for diabetes mellitus prior to the date the claim 
was received [April 5, 2005].  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  Indeed, the Veteran himself has 
conceded that he did not file a formal claim of entitlement 
to service connection for diabetes mellitus prior to April 5, 
2005.  Instead, the Veteran argues that the VA treatment 
records which document his original diagnosis of diabetes 
mellitus diagnosis should constitute an informal service 
connection claim pursuant to 
38 C.F.R. § 3.157.  

It is undisputed that the Veteran was initially diagnosed 
with and treated for diabetes mellitus, type II, in February 
2005.  See VA treatment record dated February 4, 2005.  The 
Board has considered whether this initial VA diagnosis of 
diabetes mellitus may be considered to be an informal claim 
for benefits under 38 C.F.R. § 3.157.  Crucially, however, 38 
C.F.R. § 3.157 does not avail the Veteran.  

The Board can do no better than quote Crawford v. Brown, 5 
Vet.App. 33, 35-36 (1993):  "An analysis of 38 C.F.R. § 3.157 
indicates that this regulation does not benefit the veteran 
in his claim.  Under § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of § 3.157(b).  38 
C.F.R. § 3.157(b) provides:  Once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
[evidence listed under (b)(1), (2), or (3)] will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In the instant case there has not been a 
prior allowance or disallowance of a formal claim for 
compensation or pension.  Therefore, the veteran's 
hospitalization report could not be accepted as an informal 
claim under 38 C.F.R. § 3.157." 

So it is in this case with respect to the original diagnosis 
contained in the February 2005 VA treatment records.  
Specifically, there was never a prior disallowance of a 
diabetes mellitus claim; indeed, as discussed above, no 
diabetes mellitus claim had been filed by the Veteran prior 
to April 5, 2005.  

The Board adds that this VA treatment report cannot be 
considered to be an informal claims for service connection 
because it does not reflect an intent on the part of the 
Veteran to apply for VA benefits.  An informal claim must 
identify the benefit sought; the mere reference in medical 
treatment records to a disability is not a claim.  See 38 
C.F.R. § 3.155 (2007); see also Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) [an informal claim must identify the benefit 
sought]; Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in 
the absence of a sufficient manifestation of an intent to 
apply for benefits for a particular disease or injury, a 
document providing medical information in and of itself is 
not an informal claim for VA benefits]. 

Accordingly, 38 C.F.R. § 3.157 does not allow for the 
acceptance of the February 4, 2005 VA diabetes mellitus 
diagnosis as an informal claim of service connection.  

In short, for the reasons stated above the Board find that 
the date of the Veteran's diabetes mellitus claim is April 5, 
2005, which is the appropriate effective date under the law.

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends he suffered from 
diabetes prior to the date on which he filed his service 
connection claim, and he should be compensated therefor.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).  As 
explained above, the law does not support the assignment of 
an effective date prior to April 5, 2005.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of service 
connection for diabetes mellitus is no earlier than the 
currently assigned date of April 5, 2005.  The benefit sought 
on appeal, entitlement to an earlier effective date, is 
accordingly denied.


2.  Entitlement to service connection to erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial matter

The Veteran has specifically raised the matter of his 
entitlement to service connection for erectile dysfunction on 
a secondary basis.  See the Veteran's statement dated April 
2009.  There is nothing in the Veteran's presentation, or 
elsewhere in the record, which leads the Board to believe 
that service connection on a direct basis is contemplated.

In Robinson v. Mansfield, 21 Vet.App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.  Thus, the Board will consider the Veteran's 
claim on a secondary service connection basis alone and not 
on a direct service connection basis.

Discussion

The Veteran contends that his service-connected diabetes 
mellitus, type II, caused his current erectile dysfunction.

As was detailed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin, supra.

With regard to element (1), the June 2005 VA examination 
noted a continuing diagnosis of complete erectile 
dysfunction.  Accordingly, the first Wallin element has been 
satisfied.

Wallin element (2) has been met since the Veteran is service 
connected for diabetes mellitus, type II.

Turning to crucial Wallin element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's current erectile dysfunction is not causally 
related to his service-connected diabetes mellitus, type II.  
Specifically, the June 2005 VA examiner concluded that 
"[t]he Veteran had been having erectile dysfunction well 
before the onset of Diabetes Mellitus, and it is my opinion 
that the Veteran's erectile dysfunction is not likely caused 
or aggravated by Diabetes Mellitus."

The June 2005 VA medical opinion appears to have been based 
upon thorough review of the record and thoughtful analysis of 
the Veteran's entire history and current medical conditions.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Additionally, the 
VA medical opinion appears to be consistent with the 
Veteran's medical history and the Veteran's own statements.  
Treatment records show that the Veteran was diagnosed with 
diabetes mellitus, type II, in February 2005.  Notably, the 
Veteran informed the June 2005 VA examiner that he had been 
experiencing erectile dysfunction for over two years and had 
been taking Viagra for a year and a half.  See the VA 
examination report dated June 2005.  

The Veteran has not submitted a medical opinion to contradict 
the June 2005 VA medical opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim.  He has failed to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran is contending that the 
currently diagnosed erectile dysfunction is related to his 
diabetes mellitus, it is now well-established that laypersons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for erectile dysfunction as secondary to service-
connected diabetes mellitus, type II.  The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to an effective date prior to April 5, 2005 for 
service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
this issue must be remanded for further evidentiary 
development.  

Reasons for remand

Service records

The Veteran has alleged multiple stressors related to his 
military duties in Vietnam.  See a psychological evaluation 
by Dr. J.F.P. dated May 2006.  

The RO has requested and obtained several of the Veteran's 
service records.  However, the majority of the Veteran's 
service records are absent from the claims file.  The 
Veteran's complete service personnel records may be able to 
provide additional information concerning the circumstances 
of his military service.  Therefore, the Veteran's complete 
service personnel records, if available, should be obtained 
and associated with the claims file

Claimed stressors

The Veteran has asserted numerous stressors which he contends 
caused his claimed PTSD, including  rocket and mortar 
attacks.  Indeed, the Veteran claims to "have been injured 
by shrapnel in my right buttocks" in such an attack and that 
he purportedly "refused the nomination for the Purple 
Heart".  See an October 2005 stressor statement.   The 
Veteran specified his unit, 2nd Bn., 16th Infantry, 1st 
Infantry Division.  

The record shows that the RO has not submitted the Veteran's 
claimed stressors to the U.S. Army and Joint Service Records 
Research Center (JSRRC) for verification.  The Board finds 
that such effort should be made.  

VA examination

The Veteran has submitted a private psychological evaluation 
by Dr. J.F.P., who diagnosed the Veteran with PTSD, citing 
the Veteran's alleged military stressors.  See the 
Psychological Evaluation by Dr. J.F.P. dated May 2006.  Also 
of record, however, is a VA evaluation dated March 2001 in 
which VA examiners concluded that although the Veteran 
experiences some symptoms of PTSD, he does not meet the 
complete diagnostic criteria for "combat PTSD" pursuant to 
the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  

In short, there is now of record conflicting and inadequately 
explained medical evidence as to whether or not PTSD exists.  
These medical questions cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans  Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the National 
Personnel Records Center (NPRC) 
and/or any other appropriate 
repository of records, and request a 
complete set of the Veteran's service 
personnel records.  All efforts to 
obtain such records should be 
documented in the claims file.

2.	VBA should review the file and 
prepare a summary of the Veteran's 
claimed stressors, after verifying 
the accuracy of the Veteran's 
statements concerning his unit 
assignment and whereabouts.  This 
summary, together with a copy of the 
Veteran's DD-214 and all associated 
documents should be sent to the 
JSRRC.  That agency should be asked 
to provide any information that might 
corroborate the Veteran's alleged 
stressors.  

3.	After the above-indicated records have 
been associated with the Veteran's VA 
claims file, to the extent possible, VBA 
should make arrangements for the Veteran 
to be examined by an appropriate 
specialist for the purpose of addressing 
the existence of PTSD.  The examiner 
should provide an opinion, with supporting 
rationale, as to whether the Veteran has 
PTSD.  The report of the examination 
should be associated with the Veteran's VA 
claims file.

4.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


